VIA EDGAR June 11, 2010 Mark Webb, Esq. Legal Branch Chief Financial Services Group Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:WSFS Financial Corporation File No. 001-16668 Dear Mr. Webb: We are in receipt of your comment letter dated June7, 2010 (the “Comment Letter”), regarding WSFS Financial Corporation.In accordance with the Comment Letter, we wish to advise you that we intend to respond fully to all the comments in the Comment Letter by June 30, 2010.At that time, we will provide you with a detailed cover letter that keys our responses to your comments and submit any requested additional supplemental information requested by the Staff.We will also acknowledge our responsibility for the adequacy and accuracy of our disclosures in reports and other documents filed with the Commission. Please contact me at (302) 571-7142 or bmack@wsfsbank.com if you have any questions.I look forward to working with you.Thank you. Sincerely, /s/ Robert F. Mack Robert F. Mack Senior Vice President and Controller cc: Jessica Livingston, Esq., Attorney Advisor John J. Spidi, Esq.
